       Case 1:19-cr-00875-LTS Document 4 Filed 12/05/19 Page 1 of 2



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
UNITED STATES OF AMERICA

                                             INDICTMENT
                 -v.-

DARRIUS CHRISTOPHER,                         19 Cr.



----------------~:!:~~~~:~---------I 9 C1UM"                   8 75
                                COUNT ONE

          The Grand Jury charges:

      On or about October 25, 2019, in the Southern District of

New York and elsewhere, DARRIUS CHRISTOPHER, the defendant,

knowing that he had previously been convicted in a court of a

crime punishable by a term of imprisonment exceeding one year,

knowingly did possess, in and affecting commerce, ammunition,

which previously had been shipped and transported in interstate

and foreign commerce, to wit, on October 25, 2019 on Ryer Avenue

in the Bronx, New York, CHRISTOPHER and another individual

("CC-1") possessed ammunition and used such ammunition to shoot

three individuals.

       (Title 18, United States Code, Sections 922 (g) (1).)




                                         G~s-~
                                        GEOFFREY S. BERMAN
                                        United States Attorney
Case 1:19-cr-00875-LTS Document 4 Filed 12/05/19 Page 2 of 2




          Form No. USA-33s-274        (Ed.   9-25-58)


              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


               UNITED STATES OF AMERICA

                               V.


                  DARRIUS CHRISTOPHER,


                                          Defendant.



                          INDICTMENT

                            19 Cr.

                (18   u.s.c.   §§   922(g) (1))




                      GEOFFREY S. BERMAN
                Uni~ States Attorney.                   _


                ~eperson.




                               2
